Case 2:20-bk-15015-BR       Doc 131 Filed 08/02/21 Entered 08/02/21 14:47:15                Desc
                             Main Document     Page 1 of 4
       

      'DYLG%*ROXEFKLN 6WDWH%DU1R 
       .XUW5DPOR 6WDWH%DU1R 
     /(9(1(1($/(%(1'(5<22 %5,////3
       &RQVWHOODWLRQ%RXOHYDUG6XLWH
     /RV$QJHOHV&DOLIRUQLD
       7HOHSKRQH  
      )DFVLPLOH  
      (PDLO.5#/1%<%FRP
      
      $WWRUQH\VIRU7HPHULW\7UXVW0DQDJHPHQW//&
      'HEWRUDQG'HEWRULQ3RVVHVVLRQ
      
      
      
                              81,7('67$7(6%$1.5837&<&2857
                                                    
                               &(175$/',675,&72)&$/,)251,$
                                                    
                                          /RV$QJHOHV'LYLVLRQ
                                                    
     ,QUH                                       &DVH1REN%5
                                                    
 
     7(0(5,7<758670$1$*(0(17                   &KDSWHU
       //&DND7HPHULW\0DQDJHPHQW//&           
 
                                                  6WLSXODWLRQWR&RQWLQXH6WDWXV&RQIHUHQFHRQ
               'HEWRUDQG'HEWRULQ3RVVHVVLRQ     &DLUQ &DSLWDO¶V 6HFRQG 0RWLRQ IRU 2UGHU
 
                                                  *UDQWLQJ 5HOLHI IURP 6WD\ 3XUVXDQW WR 
       
 
                                                   86&  G  DQG 'HEWRU¶V 0RWLRQ WR
                                                     $SSURYH'LVFORVXUH6WDWHPHQW
 
                                                   
                                                     6WDWXV&RQIHUHQFH
                                                   'DWH $XJXVW
                                                   7LPH DP
                                                   3ODFH &RXUWURRP
                                                           (DVW7HPSOH6WUHHW
                                                           /RV$QJHOHV&DOLIRUQLD
 
 
            7HPHULW\7UXVW0DQDJHPHQW//& ³'HEWRU´ WKHGHEWRUDQGGHEWRULQSRVVHVVLRQLQWKH
 
     DERYHFDSWLRQHGFKDSWHUEDQNUXSWF\FDVHDQG&DLUQ&DSLWDO,QYHVWPHQW)XQGV,&$9 ³&DLUQ
 
     &DSLWDO´ VWLSXODWHWRFRQWLQXHIRURQHZHHNWKH$XJXVWVWDWXVFRQIHUHQFHVRQ&DLUQ¶V
 
     VHFRQGMotion for Order Granting Relief from Stay Pursuant to 11 U.S.C. § 362(d) (&)1R
 
     ILOHG6HSWHPEHUWKH³/LIW6WD\0RWLRQ´ DQG'HEWRU¶VMotion for Entry of Order
 
     Approving the Disclosure Statement Describing Second Amended Plan of Reorganization Dated
 
       September 15, 2020 (&)1R DVIROORZV
 
 
              &DLUQ&DSLWDO¶V/LIW6WD\0RWLRQVHHNVWRPRGLI\WKHDXWRPDWLFVWD\WRDOORZLWWR
 
 

 
       
Case 2:20-bk-15015-BR   Doc 131 Filed 08/02/21 Entered 08/02/21 14:47:15   Desc
                         Main Document     Page 2 of 4
Case 2:20-bk-15015-BR                Doc 131 Filed 08/02/21 Entered 08/02/21 14:47:15                                       Desc
                                      Main Document     Page 3 of 4

  1                                 PROOF OF SERVICE OF DOCUMENT
  2   I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business
      address is 10250 Constellation Boulevard, Suite 1700, Los Angeles, CA 90067
  3
      A true and correct copy of the foregoing document entitled Stipulation to Continue Status Conference
  4   on Cairn Capital’s Second Motion for Order Granting Relief from Stay Pursuant to 11 U.S.C. §
      362(d) and Debtor’s Motion to Approve Disclosure Statement will be served or was served (a) on the
  5   judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
      below:
  6
      1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
  7   controlling General Orders and LBR, the foregoing document will be served by the court via NEF and
      hyperlink to the document. On August 2, 2021, I checked the CM/ECF docket for this bankruptcy case
  8   or adversary proceeding and determined that the following persons are on the Electronic Mail Notice List
      to receive NEF transmission at the email addresses stated below:
  9
      Lyn Agre on behalf of Creditor Cairn Capital Investment Funds ICAV for its sub fund Cairn Capstone
 10   Special Opportunities Fund
      lagre@glennagre.com
 11   David B Golubchik on behalf of Interested Party Courtesy NEF
      dbg@lnbyb.com, stephanie@lnbyb.com
 12
      Ron Maroko on behalf of U.S. Trustee United States Trustee (LA)
 13   ron.maroko@usdoj.gov
 14   Andrew Muir on behalf of Creditor Cairn Capital Investment Funds ICAV for its sub fund Cairn Capstone
      Special Opportunities Fund
 15   amuir@kasowitz.com, courtnotices@kasowitz.com

 16   Kurt Ramlo on behalf of Debtor Temerity Trust Management, LLC
      kr@lnbyb.com, kr@ecf.inforuptcy.com
 17
      Jeremy V Richards on behalf of Creditor Noriva Capital LLC
 18   jrichards@pszjlaw.com, bdassa@pszjlaw.com;imorris@pszjlaw.com

 19   United States Trustee (LA)
      ustpregion16.la.ecf@usdoj.gov
 20                                                                                   Service List served by U.S. Mail attached

 21   2. SERVED BY UNITED STATES MAIL: On August 2, 2021, I served the following persons and/or
      entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true
 22   and correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and
      addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be
      completed no later than 24 hours after the document is filed.
 23
                                                                                      Service List served by U.S. Mail attached
 24
      3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
 25   EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR,
      on August 2, 2021, I served the following persons and/or entities by personal delivery, overnight mail
 26   service, or (for those who consented in writing to such service method), by facsimile transmission and/or
      email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
 27   mail to, the judge will be completed no later than 24 hours after the document is filed.

 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
Case 2:20-bk-15015-BR                Doc 131 Filed 08/02/21 Entered 08/02/21 14:47:15                                       Desc
                                      Main Document     Page 4 of 4

  1
      I declare under penalty of perjury under the laws of the United States of America that the foregoing is
  2   true and correct.

  3
       August 2, 2021                John Berwick                                        /s/ John Berwick
  4    Date                           Type Name                                          Signature

  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

       This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

      June 2012                                                                    F 9013-3.1.PROOF.SERVICE
